February 23, 1965


Honorable Walter L. Knapp             Opinion No. C- 391
Committee on Judic;al Districts
Capitol EUllding                      Re :   Constitutionality of
Austin, Texas                                House Bill 343 of the
                                             59th Legislature.
Dear 'Mr. Knapp:
          You have requested OUP opinion on the constitutionality
of House Bill 343 of the 59th Legi:slature,authorizing the 5th
and 102nd Judicial District Courts to sit at any time ln'fexarkana,
Texas, during eac,hterm of said Courts in Bowie County, Texas, to
try, hear ,anddetermine any case wlt'hlnits jurlsdictlon, and to
determine any motion, argument or ,ot,her
                                        matters as may"come before
th-ecourts.
          Section 7 of Article V of the Constitution of Texas
provides In part:
          11. . .The Court fiistri,ct CourLTshal'l
     conduct Its proceedings at the county seat
     of the county in which the case is pending,
     except as otherwise provided by law."
     mphasis    addedj
          The exception clause above quoted was added by cons-
titutional amendment In 1949. House Joint Resolution No. 22 of
the 5IlstLegislature. Such amendment authorized the Legislature
to provide that the courts may sit at places other than the county
seat. Wooedv. cox, 251 S.W.2d 798 (Tex.Civ.App. 1952, reversed on
other grounda, 152 Tex. 283, ~256S.W.2d 841).
                                    that House Bill 343 is cons-
          You are therefore ,advi.sed
titutional and valid, since its provisions are authorized by the
provisions of Section 7 of Article V of the Constitution of Texas.




                             -1848-
Hon. Walter L. Knapp, page 2 (C-391)


                    SUMMARY
         House Bill 343 of the 59th Legislature,
    authorizing the 5th and 102nd Judicial Dis-
    trict Courts to sit in Texarkana, Texas, is
    constitutional and valid, since its provisions
    are authorized by the provisions of Section 7
    of Article V of the Constitution of Texas.

                              Yours very truly,
                              WAGGONER CARR
                              Attorney General




JR:ms:mkh
APPROVED:     "
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey      ,'
George Gray
Kerns Taylor
Harold Kennedy
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                           ,-1849-